Citation Nr: 0021999	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-00 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for ulcerative colitis.

2.  Entitlement to service connection for renal failure and 
liver problems.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Veteran, his spouse, mother, sister and a service buddy




ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1990 to 
December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for ulcerative colitis, and 
denied entitlement to service connection for renal failure 
and liver problems.

The veteran and additional witnesses provided oral testimony 
before a Hearing Officer at the RO in February 1999, a 
transcript of which has been associated with the claims file.

The veteran and his wife provided testimony before the 
undersigned Member of the Board at the RO in June 2000, a 
transcript of which has been associated with the claims file.

The issue of service connection for renal failure is 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  In February 1995 the RO denied entitlement to service 
connection for ulcerative colitis when it issued an 
unappealed rating decision in February 1995.

2.  The evidence received since the final February 1995 
determination bears directly and substantially upon the issue 
at hand, provides a more complete picture of the 
circumstances surrounding the origin of the veteran's 
ulcerative colitis, and because it is neither cumulative nor 
redundant, and is significant, it must be considered in order 
to fairly decide the merits of the claim.

3.  The claim of entitlement to service connection for 
ulcerative colitis is supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

4.  Ulcerative colitis was first diagnosed in service.

5.  Competent medical evidence shows liver disease is 
causally related to the service-connected ulcerative colitis.


CONCLUSIONS OF LAW

1.  Evidence received since the final February 1995 
determination wherein the RO denied entitlement to service 
connection for ulcerative colitis is new and material, and 
the claim for service connection is reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (1999).

2.  The claim of entitlement to service connection for 
ulcerative colitis is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  Ulcerative colitis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991);  38 C.F.R. §§ 3.303, 
3.304(b) (1999).

4.  Liver disease is proximately due to or the result of 
service-connected ulcerative colitis.  38 U.S.C.A. § 5107 
(West 1991);  38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record at the time of the February 
1995 rating decision wherein the RO denied entitlement to 
service connection for ulcerative colitis is reported in 
pertinent part below.

A review of the service medical records reveals no complaints 
or history of symptoms associated with ulcerative colitis or 
of liver problems and renal failure were shown at the 
veteran's entrance physical.

On February 2, 1990 the veteran was seen with complaints of 
diarrhea which he said had been occurring for 3 days.  He was 
diagnosed with loose bowel movements associated with change 
in lifestyle/diet.  On February 9, 1990 he was seen for 
uncontrollable bowel movement.  The veteran reported losing 
20 pounds. 

On February 21, 1990, upon clinical evaluation, it was noted 
that the veteran developed psychological and emotional trauma 
since having food poisoning in 1986.  It was further noted 
that he had been treated for diarrhea with all sorts of anti-
diarrheal medication, but still complained of having 3 to 5 
bowel movements a day.  The examiner noted that the veteran 
needed psychological evaluation since no other anti-diarrhea 
medication helped him.  The diagnosis was anxiety reaction.  
Examination of the abdomen and rectum, at that time, was 
unremarkable.

In March 1990 the veteran was seen for a follow-up 
examination for uncontrolled bowel movements.  He reported 
that when he got anxious he had a bowel movement.  The 
diagnosis was stated as a history of uncontrolled bowel 
movements.  The examination was otherwise normal.  In 
November 1990 he complained of uncontrollable bowel 
movements.  He reported a 6-year history of symptomatology 
and stated that he acquired food poisoning in 1984, and 
symptoms had been present since that time.  He also reported 
that runny, blood stools have been present for the past 
couple of days.

Health records dated in January and July 1993 show the 
veteran had no problem with diarrhea within the past 30 days.  
In October 1993 he sought emergency care and treatment for 
lower abdomen pain.  He complained of loose stools and 
noticed blood in his stool 3 times on the day he sought 
treatment.  On examination there were minimal blood streaks 
in his stool.  He was diagnosed with gastroenteritis.  

A November 1993 clinical assessment shows that the examiner 
would acquire a rule out evaluation for possible 
gastrointestinal work-up since the veteran's problem was 
long-term and chronic.  It also indicated rule-out 
colitis/Crohn's disease.  X-rays in November 1993 revealed an 
unremarkable abdomen.  A normal upper gastrointestinal view, 
with small bowel follow-through was also shown on x-ray.  
Also in November 1993 the veteran was seen for possible 
colitis.  The examiner noted that the veteran presented with 
essentially a 7-year history of frequent bowel movement 
always preceded by abdominal cramping, foul, odorous, and 
blood streaked.  The diagnosis was rule-out bowel 
disease/infection.

X-rays in December 1993 revealed diffuse ulcerative changes 
of the entire colon and rectum, and a normal terminal ilium.  
It was noted that findings would be secondary to ulcerative 
colitis, cytomegalovirus infection or secondary to other 
infectious etiology or drug usage.  X-ray further revealed 
persistent focal narrowing involving the mid rectum.  

In December 1993 the veteran underwent digital rectal 
examination.  Operative findings revealed that within the 
rectum there was the appearance of ulcerative proctitis 
and/or colitis.  The examiner noted that it appears as though 
the veteran has ulcerative colitis.  The post-operative 
diagnosis was hematochezia with abdominal cramping, frequent 
liquid bowel movements, barium enema examination with 
appearance consistent with ulcerative colitis, chronic 
inflammatory appearance to rectum and sigmoid colon as well 
as the descending colon to the level of the 60-centimeter 
mark as measured from the anal verge.  Pseudopolyps were also 
noted.



In March 1994 the veteran underwent total colonoscopy with 
biopsies.  The postoperative diagnosis was inflammatory bowel 
disease, etiology unknown and mild anemia secondary to 
inflammatory bowel disease.  It was indicated that no 
granulomas or giant cells were identified which was most 
suggestive of an untreated mucosal ulcerative colitis.  In 
April 1994 the veteran was diagnosed with anemia secondary to 
ulcerative colitis.

Examination in April 1994 for the purpose of separation 
revealed the veteran had a recent colonoscopy for ulcerative 
colitis and results were pending.  On clinical evaluation in 
May 1994 the veteran was diagnosed with ulcerative colitis.

A July 1994 Medical Evaluation Board determined that the 
veteran should be discharged from the military on the 
temporary disability retired list.  In the Medical Board 
report, it was noted that the veteran's past medical history 
is significant for no pertinent maladies.  He had had no 
prior history of precipitous weight gain or weight loss.  He 
had had no prior history of diagnosed carcinoma.  He had had 
no prior history of any diagnosed inflammatory conditions of 
the bowel.  Past surgical history was none and family medical 
history was essentially noncontributory with no family 
history of early bowel carcinoma.  The diagnosis was 
ulcerative colitis, pan-colitis and anemia secondary to 
ulcerative colitis.

In February 1995 the RO denied the veteran's claim of 
entitlement to service connection for ulcerative colitis on 
the basis that medical evidence and the history given by the 
veteran showed that his condition existed prior to entry into 
service, and there was no evidence to establish that the 
condition worsened during service.  This determination was 
not appealed by the veteran and it became final.

Evidence added to the record since the February 1995 rating 
decision is reported in pertinent part below.


X-rays of the abdomen in September 1996 revealed unremarkable 
findings.  In December 1996 the veteran underwent a random 
biopsy of the colon.  The diagnosis was colonic mucosa with 
marked acute and chronic inflammation, ulceration and 
granulation tissue.

Private medical reports dated in March 1997 show a diagnosis 
of ulcerative colitis.  In May 1997 the veteran underwent a 
subtotal colectomy.  It was noted in the hospital report that 
he presented with a history of ulcerative colitis for 13 
years.  His postoperative diagnosis was ulcerative colitis, 
lower gastrointestinal hemorrhage and sclerosing cholangitis.  

In November 1997 the veteran was hospitalized for 10 days 
with a diagnosis of ulcerative colitis.  He underwent 
exploratory laparotomy, mucosal proctectomy with attempted 
ileoanal pull-through procedure and revision of ileostomy.  
His postoperative diagnosis was ulcerative colitis, status 
post total abdominal colectomy with ileostomy and Hartman.

In December 1998 the RO received a letter from Dr. JSG who 
outlined the veteran's then current liver disease situation.  
The doctor stated that the veteran had been under his care 
for a year because of a liver disorder known as Primary 
Sclerosing Cholangitis, which is a progressive liver disease 
that results in gradual distraction of bile ducts.  He 
further stated that this is a liver process that is secondary 
to the veteran's ulcerative colitis.

At the veteran's personal hearing in February 1999, 
testimonial evidence was proffered by Mr. JB, the veteran's 
service buddy.  Mr. JB testified that he had served with the 
veteran for approximately three years.  He stated that he 
first noticed the veteran was using the bathroom constantly 
(about every hour and a half) when he and the veteran 
returned from overseas.  He further stated that it struck him 
odd because he and the veteran were roommates and had spent 
six months together and he had not seen that problem.  
Hearing Transcript (Tr.), pp. 2, 13.

The veteran testified that his condition worsened.  Tr., p. 
2-3.  He further testified that prior to entering the 
service, he was diagnosed with diarrhea.  He stated that he 
was not taking any medication for his colitis because his 
colon had been removed, but he was taking Actigall for his 
liver and two difference medications for his kidneys.  Tr., 
p. 3.  He stated that tests taken of his liver and kidneys 
while in service were normal.  Tr., p. 9.

The veteran's mother testified that the veteran previously 
worked at her business driving a truck but his frequent trips 
to the bathroom affected his efficiency and she assigned him 
work in the office.  She stated that there had been a 
remarkable difference since before he had gone in the service 
and after returning from service.  Tr., p. 7.

An April 1999 letter from Dr. MSH to the RO shows that the 
veteran is an old patient of his.  He opined that his 
[ulcerative colitis] condition was definitely worsened due to 
the natural progression of the disease without medical 
management over an extended period of time, causing him to 
discontinue his developing career in the military service.

At his personal hearing in June 2000 the veteran testified 
that he sought treatment for what he thought was diarrhea 
approximately one month after he entered the service.  He 
stated that he wasn't diagnosed at that time and was told 
that his condition was normal.  He further stated that he was 
initially diagnosed with ulcerative colitis in November 1993.  
Prior to November 1993, he had never had a medical diagnosis 
of ulcerative colitis.  Prior diagnoses, he stated, were 
diarrhea.  Tr., pp. 2-3.  

The veteran reported that he worked in the ship's laundry and 
was in charge of one of the ship's stores while in service.  
He was also put on one of the ship's gun mounts while in the 
Persian Gulf as part of the ship's self-defense forces.  He 
stated that being in charge of a lot of money from the store, 
pressing officers' clothes, and with gun mounts in the 
Persian Gulf with Iraqi boats going through minefields caused 
him stress which he believes aggravated his condition.  Tr., 
pp. 5-6.


He testified that from December 1994, when he was discharged 
from military duty, to September 1996, he was not taking any 
medication for his condition.  He stated that even though he 
thought food poison triggered his condition, his doctor told 
him that food poisoning could not have caused his condition 
because food poisoning went away with treatment.  Tr. pp. 7-
8.  He stated that his symptoms of diarrhea and stomach 
cramps were more frequent while he was in boot camp.  Tr., p. 
14.  He further stated that when he first went in the 
service, he was going to the bathroom 5 to 6 times a day and 
by the time of his discharge, he was going 10 to 12 times a 
day.  Tr. p. 16.

The veteran's wife testified that she was not aware that the 
veteran had problems with diarrhea until just before their 
marriage in 1992.  She further testified that subsequent to 
1992, the veteran was in the bathroom quite frequently.  She 
stated that she noticed his condition was worse when the 
situation at work was stressful.  He would come home and stay 
in the restroom most of the evening.  She also stated that 
his incontinence affected most of his activities because 
sometimes he was not able to make it to the bathroom and it 
was very embarrassing for him.  Tr., p. 15.


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F. 3d 1380, 1384 (Fed. Cir. 
1996).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991). 

The determination of whether evidence is new and whether it 
is material is governed by the tests set forth in 38 C.F.R. 
§ 3.156(a); new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); Fossie v. West 12 Vet. App. 1, 4 (1998); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App.  312, 314 (1999); Evans v. Brown, 9 
Vet. App. 273, 283 (1996).






New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, supra at 1363.

Recently in Elkins v. West,  12 Vet App. 209 (1999) The 
United States Court of Appeals for Veteran Claims (Court) 
held that the recent decision of the Federal Circuit in 
Hodge, supra requires the replacement of the two-step Manio 
test with a three-step test.  See Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

Under the new Elkins test, VA must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  

Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi,
 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. 
App. 216, 220 (1994).  However, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  





Well Groundedness

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F. 3d. 
1464, 1468 (Fed. Cir. 1997); Clausa v. Brown, 7 Vet. App. 
498, 506 (1995) afford, 78 F. 3d 604 (Fed. Cir. 1996). 





Service Connection

Service connection for VA disability compensation purposes 
will be awarded to a veteran who served on active duty during 
a period of war, for any disease or injury that was incurred 
in or aggravated by a veteran's active service or for certain 
diseases that were initially manifested, generally to a 
degree of 10 percent or more, within a specified presumption 
period after separation from service.  Brock v. Brown, 10 
Vet. App. 155, 160 (1997); See 38 U.S.C.A. §§ 1110, 1112(a), 
1116, 1137 (West 1991 & Supp. 2000);  38 C.F.R. §§ 3.303(a), 
3.307, 3.309(a) (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The provisions of 38 C.F.R. § 3.310(a) (1999) provide that 
disability which is proximately due to or the result of a 
service-connected disease or injury, shall be service 
connected.  Further, in a claim for secondary service 
connection for a diagnosis clearly separate from the service-
connected disability, the veteran must present evidence of a 
medical nature to support the alleged causal relationship 
between the service-connected disability and the disorder for 
which secondary service connection is sought, in order for 
the claim to be well grounded.  See Jones v. Brown, 7 Vet. 
App. 134 (1994).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).


In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court made 
clear that service connection may not only be granted for a 
disorder found to be proximately due to or the result of a 
service-connected disability, but also when it is shown that 
the claimed disorder has been aggravated by the service-
connected disability.  In such cases, according to the Court, 
a basis exists upon which to predicate a grant of entitlement 
to service connection on a secondary basis.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

of of service connection of any disease or 
disease alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
1991).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991).

A veteran will be presumed to have been in sound condition 
when examined, accepted, and enrolled for service except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991); 38 C.F.R. § 3.304 (1999).

In a recent case, the United States Court of Appeals for 
Veteran Claims (Court) emphasized that VA's burden of proof 
for rebutting the presumption of soundness is not merely 
evidence that is "cogent and compelling," i.e., a 
sufficient showing, rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact.  Other evidence will be 
considered as though such statements were not of record.  
38 C.F.R. § 3.304(b)(3) (1999).

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (199).  See Green v. Derwinski, 1 Vet. 
App. 320, 322-23 (1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  This includes the 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded when the 
disability of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  Id.

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1992).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

New and material evidence

The veteran seeks to reopen his claim of service connection 
for ulcerative colitis, which the RO denied in February 1995.  
When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(a) (1999).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action, to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

The Court has defined new evidence as evidence, which was not 
in the record at the time of the final disallowance of the 
claim, and, is not merely cumulative of other evidence in the 
record.  See Smith v. West 12 Vet. App. 312, 314 (1999).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, supra at 1363.

In the instant case, the Board finds that the veteran has 
submitted evidence that was not in the record at the time of 
the unappealed rating decision of February 1995 and that such 
evidence is not redundant of evidence previously of record 
and it provides a more complete picture of the circumstances 
surrounding the origin of the veteran's ulcerative colitis 
condition.  This evidence primarily consist of Dr. MSH's 
April 1999 opinion letter and the veteran's testimony from 
his personal hearing in February 1999, and the veteran's and 
his spouse's testimony at the June 2000 personal hearing 
before the Board.

Moreover, such evidence bears directly and substantially upon 
the specific issue being considered in this case.  Therefore, 
the evidence is significant and must be considered in order 
to fairly decide the merits of the claim.

The Board finds that new and material evidence has been 
received since the February 1995 final determination, and the 
veteran's claim for entitlement to service connection for 
ulcerative colitis is reopened.

The second step of the three-step test in Elkins, supra, 
provides that if new and material evidence has been 
presented, immediately upon reopening the claim, the Board 
must determine whether the claim is well grounded.

Well-groundedness

The veteran's claim for service connection for ulcerative 
colitis is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the claim is plausible.  In this regard, 
the service medical records show the veteran was diagnosed 
with ulcerative colitis.  The record contains medical 
evidence of a relationship between the veteran's current 
ulcerative colitis condition and service.  As noted earlier, 
Dr. MSH noted that the veteran's condition was definitely 
worsened due to the natural progression of the disease 
without medical management over an extended period of time 
causing him to discontinue his developing career in the 
military.  

Moreover, service medical records show that psychologic 
evaluation was recommend as possible treatment for the 
veteran's diarrhea condition and at his personal hearing the 
veteran testified that while performing certain tasks, in a 
combat environment, he would experience stress and would have 
more frequent bowel movements.  

Based upon the plausibility of the veteran's claim, the Board 
finds that his claim for service connection for ulcerative 
colitis is well grounded.

In light of the Board's conclusion that the veteran's claim 
is not implausible; it must determine if VA has a further 
obligation to assist him, more than it already has, in the 
development of the claim.  Accordingly, the veteran has not 
identified any additional, relevant evidence that has not 
already been requested and/or obtained.  The Board thus finds 
that all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained to the extent 
possible and no further assistance is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107.

Pursuant to the third step in Elkins,  The Board will proceed 
with an evaluation on the merits of the claim.

Service Connection

In this case, the RO initially denied the veteran's claim on 
the basis that his claimed condition existed prior to 
service.  The Board finds, however, that the veteran, who 
served during a period of war, is thus entitled to the 
presumption of sound condition under 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  An ulcerative colitis condition or any 
symptoms related thereto was not noted at the time of entry 
into the service.  Nor are there any competent medical 
diagnosis of ulcerative colitis or any symptoms related 
thereto prior to service.  Moreover, the Medical Board report 
correctly indicated the veteran had no prior history of any 
diagnosed inflammatory conditions of the bowel.  



The Board cannot ignore the 1997 private medical treatment 
reports noting a 13 year history of ulcerative colitis.  It 
appears that the veteran gave a history of longtime 
gastrointestinal difficulties which were concluded to be 
consistent with his then diagnosed ulcerative colitis.  
However, this medical report is in contrast to the service 
medical documentation noting no such history prior to 
service.

Giving the veteran the benefit of the doubt that he was in 
sound condition at entrance into service, the burden of proof 
shifts to VA to rebut any such presumption by producing clear 
and unmistakable evidence that the veteran's ulcerative 
colitis pre-existed service.  The Court has described this 
burden as "a formidable one."  Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993), and has held that as to whether there is 
clear and unmistakable evidence that the disorder existed 
prior to service, the Board must conduct an impartial and 
thorough review of all the evidence of record.  Crowe v. 
Brown, 7 Vet. App. 238, 245-6 (1994).

There is no clear and unmistakable evidence contained in the 
record that the veteran's ulcerative colitis, which was first 
diagnosed in service, existed before service.  Therefore, the 
presumption of soundness is not be rebutted.

The Board finds that service connection is warranted for 
ulcerative colitis.  There is competent evidence of record 
documenting that ulcerative colitis was first shown in 
service in 1993.  Moreover there is sufficient medical 
evidence which shows the veteran underwent a number of 
surgical procedures related to his ulcerative colitis which 
ultimately resulted in a total colectomy with an ileostomy in 
1997.  

For the foregoing reasons, the Board concludes that the 
record supports a grant of entitlement to service connection 
for ulcerative colitis. 38 U.S.C.A. § 1110, 1154, 5107; 
38 C.F.R. § 3.303, 3.304(b).


Entitlement to service connection for liver disease

In September 1997 the veteran filed a claim for service 
connection for liver disease.  He asserted, at that time, 
that his liver disease was secondary to his ulcerative 
colitis.  

Service connection for an ulcerative colitis condition has 
been granted.  The regulations provide that a disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).

A claim for secondary service connection, like all claims, 
must be well grounded.  See Reiber v. Brown, 7 Vet. App. 513, 
516 (1995).  In order for a claim for secondary service 
connection for a disorder clearly separate from the service-
connected disorder to be well grounded, the veteran must 
present medical evidence to support the alleged causal 
relationship between the service-connected disorder and the 
disorder for which secondary service connection is sought.  
Jones, supra at 137.  

In this case, medical evidence has established a direct 
relationship between the veteran's service-connected 
ulcerative colitis and liver disease.  The Board therefore 
finds the veteran's claim for service connection for liver 
disease as secondary to the service-connected ulcerative 
colitis is well grounded within the meaning of 5107(a), that 
is, the claim is plausible.

As noted earlier, VA has a duty to assist a claimant who has 
established a well-grounded claim.  However, there does not 
appear to be other obtainable evidence not already of record, 
which would be pertinent to this claim, or for that matter 
which is needed in view of the medical evidence of record as 
presently constituted.  Thus, all relevant facts have been 
properly and sufficiently developed.  Accordingly, no 
additional assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.

In order to establish secondary service connection, it is 
necessary that there be medical evidence of a nexus or link 
between the service connected disease and the disease for 
which service connection is being sought.  See 38 C.F.R. 
§ 3.310.  In this case, in December 1998, the veteran's 
doctor stated that the veteran's liver disease is secondary 
to his ulcerative colitis.

Since there is competent evidence of record documenting that 
the veteran's liver disease is secondary to his service-
connected ulcerative colitis, the Board finds that service 
connection is warranted.

For the foregoing reasons, the Board concludes that the 
record supports a grant of entitlement to service connection 
for a liver disease as secondary to service-connected 
ulcerative colitis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.310.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
ulcerative colitis, the appeal is granted.

The claim of entitlement to service connection for ulcerative 
colitis is well grounded.

Entitlement to service connection for ulcerative colitis is 
granted.

Entitlement to service connection for a liver disorder as 
secondary to the service-connected disability of ulcerative 
colitis is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

On review of the veteran's claims file, the Board finds that 
additional development must be performed prior to rendering a 
decision on the issue of service connection for renal failure 
as secondary to ulcerative colitis.  In order to establish 
service connection, in this instance, the veteran must 
present evidence of a medical nature to support the alleged 
causal relationship between the service-connected disability 
and the disorder for which secondary service connection is 
sought.  See Jones, supra.  Medical evidence shows that the 
veteran was diagnosed with renal failure.  The veteran 
contends that his renal failure is due to his service-
connected ulcerative colitis.

It appears that in adjudicating the issue of service 
connection for renal failure, the RO has not had the 
opportunity to initially address the issue of service 
connection as secondary to ulcerative colitis, for which 
service connection was granted in this decision.  To avoid 
any prejudice to the veteran the Board remands the issue of 
service connection for renal failure as secondary to service-
connected ulcerative colitis to the RO for further 
adjudicatory consideration.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, this issue is remanded for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO will take such development or 
review action, as it deems proper 
regarding the issue of entitlement to 
service connection for renal failure as 
secondary to service-connected ulcerative 
colitis.

3.  If such action does not resolve the 
disagreement either by granting the 
benefit sought or through withdrawal of 
the appeal, such agency shall prepare a 
statement of the case.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 20 -


- 22 -


